By the court:
Slidell, J.
This appeal comes before us upon a confused and imperfect record. An examination of the case, under such circumstances, has not satisfied us that the appellants are entitled to a reversal of the judgment, or that injustice has been done.
We are clearly of opinion, that the assignment made by Fuselier, who was insolvent, which a portion of his creditors accepted, and under which Blanchard and Rochereau were appointed agents or assignees, was illegal on its face, inasmuch as it stipulated for an absolute discharge of the assignor, and excluded all those who would not sign such discharge, from any participation in the dividends. The assignees, and others, may have acted with good motives, with a belief that the assignment was best for all concerned, and in a natural spirit of indulgence to a very young man, who seems to have been the victim of the faults of others, and his own inexperience. But the assignment was in manifest violation of the wise policy of our laws, and cannot be sustained against the plaintiffs, lawful creditors at the date of its execution.
The confession of judgment in favor of Rochereau et al., was illegally obtained, as against the plaintiffs. The point of non-joinder of the persons associated with the appellants, Rochereau and Blanchard, in that judgment, appears to us to come too late.
Judgment affirmed, with costs.